DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuttler et al. (U.S. Patent Application Publication Number 2010/0095784; hereinafter referred to a Kuttler). Kuttler discloses an inline measuring device, includes a measuring transducer having: at least one measuring tube vibrating, during operation, and serving for conveying, at least at times, a two- or multiphase, flowable medium; an exciter mechanism for producing vibrations of the measuring tube; and a sensor arrangement for registering vibrations of the measuring tube and for delivering oscillation measurement signal representing oscillations of the measuring tube. Measuring device electronics electrically coupled with the measuring transducer. The measuring device electronics delivers, at least one exciter signal driving the exciter mechanism, and, ascertains a damping value of a first type, which represents, instantaneously, a damping of vibrations of the at least one measuring tube induced by medium conveyed in the at least one measuring tube and antisymmetric with reference .



With respect to claim 1, Kuttler discloses a measurement error compensating device for Coriolis flow measurement (see paragraph [0006]), comprising a measuring transducer (10), the measuring transducer being a measuring tube (110) intended for the flow of a fluid, a vibration exciter (116) for generating measuring signals in the form of mechanical vibrations on the measuring tube and vibration sensors (117 and 118) for detecting the vibrations of the measuring tube, and a measuring device electronics unit (20), the measuring device electronics unit being set up to determine a measured value for at least one desired measured variable from measurement signals (S1, S2) transmitted from the measuring transducer to the measuring device electronics unit (see paragraph [0076]), the measuring device electronics unit having an input interface (display and service unit) for inputting at least one viscosity value of the fluid (see paragraph [0078], where an apparent viscosity and also a viscosity density product are disclosed to be found via the circuit electronics), the meter electronic unit is configured so as to process the at least one viscosity value or a correction value derived from the at least one viscosity value in order to correct the measured variable (the reference discloses various measurements, such as density and viscosity being found and making corrections for the measured values.  Therefore, while not explicitly disclosed to be a correction derived from the at least one viscosity value, one of ordinary skill in the art would be motivated to correct for viscosity measured variables as the reference notes 
With respect to claim 2, the viscosity is disclosed to be input by a user in paragraph [0083], though not disclosed to be input as a mathematical as a mathematical function. However, one of ordinary skill in the art can input the value as a function if the viscosity is to be related to something else, such as density
With respect to claim 6, the device according to claim 1, wherein the measured variable or one of the measured variables is a mass flow of the fluid interface is disclosed in paragraph [0002] where a mass flow/density measuring device is disclosed.
With respect to claim 7, the use of look up tables in order to compare measured results is well established in the art of flow meters and the use of such a table, for example to ensure measured results would be deemed to be usable as they can be compared to expected results for purposes of calibration of the device, would be well with nth preview of one of ordinary skill in the art at the time of the invention. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In order to provide a more compact prosecution, the examiner will note that the applicant essentially added the limitations of claims 3-5 into claim 1, and canceled claims 3-5, while adding a specific display unit for the user interface. The limitation of the input interface being a display unit was not previously considered or included in the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



November 8, 2021

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861